   Case 4:18-cv-00356-JM Document 60 Filed 08/18/20 Page 1 of 3




                         Case No. 4:18-cv-00356-JM
        Style: Cynthia D’Abadie v. Pulaski County Special School District

                               TRIAL MINUTES

Jury Trial held August 17, 2020 through August 18, 2020, in Little Rock, Arkansas,
                  before United States Judge James M. Moody Jr.
           Case 4:18-cv-00356-JM Document 60 Filed 08/18/20 Page 2 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

CYNTHIA D’ABADIE                                                    JUDGE: James Moody Jr.
PLAINTIFF                                                           REPORTER: K. Dellinger/E. Hinson
ATTY: Shawn Childs                                                  CRD: Kacie Glenn
ATTY: Lawrence Walker                                               DATE: August 17, 2020

v.

PULASKI COUNTY SPECIAL SCHOOL DISTRICT
DEFENDANT
ATTY: Cody Kees        Case No. 4:18-cv-0356-JM
ATTY: Jay Bequette


                                   MINUTES – JURY TRIAL

TIME DAY 1, Monday, August 17, 2020 in Little Rock, AR. (Court Reporter: Karen Dellinger)
 8:50 Court in session outside the presence of the jury panel; Court conducts pretrial hearing
      with counsel. Court addresses pending motion in limine; Defendant’s Motion in Limine
      (Doc. No. 47) is granted. Plaintiff’s exhibits 1-19 received by stipulation; Defendant’s
      exhibits 1-9, 11-14 received by stipulation;
 9:10 Court in recess

 9:20 Court in session in the Jury Orientation room; 18 names selected; voir dire by Court begins;
      voir dire by Plaintiff; voir dire by Defendant;
10:20 Court in recess for peremptory strikes

10:50 Court in session in the presence of the jury; jury of 12 seated and sworn;
11:13 Court in recess

11:25   Jury enters Courtroom #4A; Court gives opening instructions to jurors;
11:36   Plaintiffs opening statements;
11:42   Defendants’ opening statements;
11:55   Court in recess for lunch
TIME DAY 1, continued (Court Reporter: Elaine Hinson)
 1:20 Court in session in the presence of the jury; Plaintiff calls Paul Brewer as witness no. 1;
 2:18 Plaintiff calls Jeff Lynch as witness no. 2; Defendant’s exhibit 15 received into
      evidence;
 3:15 Court in recess

 3:35 Jury enters; Plaintiff calls Jerry Holder as witness no. 3;

                                                                                         2 |Page
          Case 4:18-cv-00356-JM Document 60 Filed 08/18/20 Page 3 of 3


 3:46 Plaintiff calls Danny Bryan as witness no. 4
 4:34 Jurors excused for the day; Directed to report back at 9:00am on Tuesday

TIME DAY 2, Tuesday, August 18, 2020 in Little Rock, AR. (Court Reporter: Karen Dellinger)
 9:00 Court in session in the presence of the jury; Plaintiff calls Jerry Guess as witness no. 5
10:01 Plaintiff calls Cynthia D’Abadie as witness no. 6
11:55 Jury excused for lunch;
11:56 Court in session outside the presence of the jury; Defendant’s exhibit 10 received into
      evidence
12:05 Court in recess for lunch

TIME DAY 2, continued (Court Reporter: Elaine Hinson)
 2:03 Court in session in the presence of the jury; Cross examination of witness no. 6 begins;
 2:35 Plaintiff rests; Plaintiff’s exhibit 21 received into evidence

 2:41 Court in session outside the presence of the jury; Defense moves for directed verdict;
      motion denied for the reasons stated on the record
 2:56 Jury enters; Defense calls Linda Remele as witness no. 1
 3:01 Defense rests; Defense renews motion for directed verdict; motion denied
 3:05 Court reads jury instructions to jurors
 3:14 Closing arguments by Plaintiff
 3:28 Closing arguments by Defendant
 3:39 Plaintiff’s rebuttal closing
 3:44 CSO sworn; jurors retire for deliberations
 5:08 Court notified jurors have reached a verdict
 5:13 Jury returns; verdict in favor of all Defendant
 5:15 Court adjourned




                                                                                       3 |Page
